Appeal from a decision of the Unemployment Insurance Appeal filed February 11, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 23, 1974 because he voluntarily left his employment without good cause. Good cause for voluntary leaving of employment is a question of fact within the purview of the board and its decision, if supported by substantial evidence, should not be disturbed (Matter ofFamulare [Catherwood], 34 AD2d 705). There was substantial evidence to support the board’s finding that claimant, although told to report for work on September 3, 1974, did not contact his employer until the middle of October and made no effort to protect his job by communicating with the employer during his absence. Under the circumstances, his taking of an unauthorized leave of absence was equivalent to a voluntary leaving of employment without good cause so as to disqualify him from receiving unemployment insurance benefits (Matter of Biear [Levine], 49 AD2d 980). Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.